Exhibit 10.4

Form C

DSS Group, Inc.

2014 Equity Incentive Plan

Grant Certificate

            , 2014

[Name]

Re: Option Award

Dear [Name]:

I am pleased to inform you that DSS Group, Inc. (the “Company”), hereby grants
to you, pursuant to its 2014 Equity Incentive Plan (the “Plan”), an option (an
“Option”) to purchase [            ] Shares, effective on the date hereof (the
“Date of Grant”). The Option shall terminate on the tenth (10th) anniversary of
the Date of Grant, subject to earlier termination in accordance with
Section 5(b) of the Plan. Capitalized terms not otherwise defined in this Grant
Certificate have the meanings given such terms in the Plan.

The key terms of the Option are as follows:

 

1. Number of Shares. [            ]

 

2. Exercise Price. $[            ]

 

3. Vesting. The Option will vest in five equal installments. Twenty percent
(20%) of the Option will vest on September 1, 2014, subject to your continued
employment through such date. Twenty percent (20%) of the Option will vest on
September 1 of each of 2015, 2016, 2017 and 2018, subject to your continued
employment through the applicable vesting date. Notwithstanding the foregoing,
the Option (to the extent that it has not previously terminated) (i) will become
fully vested earlier upon a Change in Control or (ii) will partially vest upon
certain events following an IPO as set forth in the Plan, in each case, subject
to your continued employment through the consummation of such events.

 

4. Exercise. Only the vested portion of the Option may be exercised, and the
Option may be exercised only for whole Shares. In order to exercise the Option,
you must deliver written notice to the Company of your intention to exercise,
setting forth the number of whole Shares with respect to which the Option is to
be exercised, along with payment, in cash (certified check or bank draft) (or
through any other method with the written consent of the Committee), of the
exercise price and applicable withholding taxes. As a condition to the exercise
of the Option, you must also become a party to the Stockholders Agreement, which
contains certain restrictions relating to the Shares. The Committee hereby
provides its advance written consent for you to exercise the vested portion of
the Option through a cashless or “net exercise” procedure as set forth in the
Plan; provided, however, the Committee may revoke this consent at any time,
including at the time of exercise, if the Company is aware of any act or failure
to act by you that is reasonably likely to provide the Company with the right to
terminate your employment for Cause (or would have given the Company such right
had it been aware of such act or failure to act prior to your termination date),
regardless of whether the Company actually terminates your employment for Cause.



--------------------------------------------------------------------------------

5. Competitive Activities. In the event you engage in any Competitive Activity
during the term of your employment or service with the Company or an Affiliate
or (i) during the six (6) month period following your (x) termination of
employment or service for Cause or (y) resignation from employment or service
without Good Reason, or (ii) during the period for which you receive severance,
if any, from the Company for a termination of employment or service without
Cause, resignation for Good Reason, or due to your Disability, the Committee may
determine, in its sole discretion, to (a) require this Option held by you to be
immediately forfeited and returned to the Company without additional
consideration, (b) require all Shares acquired upon the vesting or exercise of
this Option within the twelve (12) month period prior to the date of such
Competitive Activity to be subject to the Company’s right to repurchase such
Shares in accordance with to Article VI of the Stockholders Agreement and at the
purchase price set forth in Section 6.3(a) of the Stockholders Agreement, and
(c) to the extent that you received any profit from the sale of any Shares
underlying an Award within the twelve (12) month period prior to the date of
such Competitive Activity, require that you promptly repay to the Company any
profit received pursuant to such sale.

 

6. Nonsolicitation; Noninterference.

 

  (a) You understand and acknowledge that you shall not, directly or indirectly,
during your employment or service with the Company, and for a period ending six
months following the termination of your employment or service, (i) solicit, or
assist any other individual, person, firm or other entity in soliciting, the
business of any Customer or Prospective Customer for or on behalf of an existing
or prospective Competitive Business or (ii) impede or otherwise interfere with
or damage (or attempt to impede or otherwise interfere with or damage) any
business relationship and/or agreement between the Company and (x) a Customer or
Prospective Customer or (y) any supplier.

 

  (b) You understand and acknowledge that you shall not, directly or indirectly,
during your employment or service with the Company, and for a period ending six
months following the termination of your employment or service, solicit or
assist any other individual, person, firm or other entity in soliciting, (i) any
employee or other agent of any member of the Company or any of its subsidiaries,
affiliated companies or businesses (collectively, the “Company Group”),
including, without limitation, any former employee or other agent of any member
of the Company Group who ceased working for such member of the Company Group
within the twelve-month period immediately preceding or following the date on
which your employment or service with the Company terminated or (ii) any
consultant or senior adviser that you know is under exclusive contract with any
member of the Company Group (collectively “Restricted Employee or Consultant”).
For purposes of this paragraph 6(b), “solicit” means to have any direct or
indirect communication of any kind whatsoever for the purpose of inducing such
Restricted Employee or Consultant to end his or her relationship the with the
Company Group; provided, however, that you will not be deemed in violation of
this paragraph 6(b) for: (i) using general solicitations not targeted at any
Restricted Employee or Consultant of the Company Group, or employing any person
who responds to such solicitations or (ii) using search firms conducting general
solicitations so long as such firms do not specifically target a Restricted
Employee or Consultant at your request.

 

  (c) If any court determines that any of the covenants set forth in paragraphs
5, 6(a) or 6(b), or any part thereof, is unenforceable because of the duration
or geographic scope of such provision, such court shall have the power to reduce
the duration or scope of such provision, as the case may be, and, in its reduced
form, such provision shall then be enforceable.

 

2



--------------------------------------------------------------------------------

7. Securities Laws Representations.

 

  (a) You understand that the Shares to be received upon exercise of the Option
(“Option Shares”) have not been, and may not be, registered under the Securities
Act and other applicable Securities Laws and, accordingly, the Option is being
granted to you only pursuant to exemptions from registration under the
Securities Act and applicable Securities Laws.

 

  (b) You represent and warrant that you are an “accredited investor,” as
defined in Rule 501 of Regulation D under the Securities Act or have been
advised by the Company that the grant of the Option to you is being made
pursuant to Rule 701 under the Securities Act.

 

  (c) You understand and agree that, unless the Company has filed a registration
statement on Form S-8 under the Securities Act covering the Option Shares, the
Option Shares will constitute “restricted securities” under the Securities Act
and may not be pledged, re-offered or resold in the United States or to, or for
the account or benefit of U.S. persons, except in transactions exempt from, or
not subject to, the registration requirements of the Securities Act. You,
accordingly, agree that all resales of Option Shares may only be made (i) prior
to the time the Company registers its common shares under the Exchange Act and
files a registration statement covering the Option Shares on a Form S-8 under
the Securities Act, pursuant to and in compliance with Regulation S under the
Securities Act or otherwise as permitted under the Stockholders Agreement, and
(ii) after the filing of a registration statement covering the Option Shares on
a Form S-8, on whatever exchange in the United States the Option Shares may then
be trading.

*            *             *            *

We are excited to give you this opportunity to share in our future success.
Please indicate your acceptance of this Option and that you have read and
understand the terms of the Plan and this Grant Certificate by signing and
returning a copy of this Grant Certificate to Steve Erdman, c/o DSS Group, Inc.,
5660 New Northside Drive, Suite 500, Atlanta, GA 30328 by July 14, 2014.

 

Sincerely, DSS GROUP, INC. By:  

 

 

Name:

Title:

[Signature Page Follows]

 

3



--------------------------------------------------------------------------------

Acknowledgement and Agreement:

I hereby agree to be bound by the terms, conditions and provisions of this Grant
Certificate.

 

                                                                               
             [NAME] Date:            

[Signature Page to Grant Certificate]